DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 56-70, species (3) (the mixture of dNTPs lacks dCTP, see claims 57 and 67), species (6) (the additional stopper molecule is a modified base, see claim 63), and species (7) (the first target-binding molecule and/or the second target-binding molecule is an antibody, see claim 68) in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since newly added claim 77 can be divided to two species: the stopper molecule is a synthetic non-DNA linker and the stopper molecule is a modified base and claim 77 is similar to claim 63, species which contains the limitation “the stopper molecule is a synthetic non-DNA linker” should be withdrawn. Since claims 58-62, 64, and 65 have been canceled, claims 56, 57, 63, 66-70, and 77 will examined. 

Claim Objections
Claim 57 is objected to because of the following informality: “or GTP” should be “and GTP”. 
Claim 63 is objected to because of the following informality: “claim 58” should be “claim 56” since claim 58 has been canceled. 
Claim 70 is objected to because of the following informality: “incubating the reaction mixture to amplify” should be “amplifying”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 57, 63, 66-70, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is rejected as vague and indefinite because it is unclear that a first stopper molecule or a second stopper molecule in item (b) is a stopper molecule for what kind of reaction. Furthermore, the phrase “to produce a nucleic acid record of an interaction between the first target-binding molecule and the second target-binding molecule” in item (d) does not make sense. Does this phrase mean “to produce a nucleic acid by an interaction between the first target-binding molecule and the second target-binding molecule”? Please clarify. 
Claim 66 is rejected as vague and indefinite because it is unclear where large fragment comes from. Please clarify. 
Claim 67 is rejected as vague and indefinite because the claim does not make sense since nucleotides in a nucleic acid probe should not comprise a dCTP or a dGTP or a dTTP or dATP. Please clarify. 
Claim 77 is rejected as vague and indefinite because it is unclear that the stopper molecule is the first stopper molecule or the second stopper molecule. Please clarify. 
Conclusion
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 16, 2021